Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 10/26/2022, and is a Final Office Action. Claims 1-18 are pending in the application. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving historical data related to sales of items and promotion design information/generating a plurality of entities, each entity defined by a placement of an item in a promotion platform/forecasting an objective associated with each entity/generating a plurality of plans, each plan consisting of a unique subset of entities/generating one or more candidate solutions by eliminating plans that violate at least one constraint/selecting an optimum plan from the one or more candidate solutions based on the optimization of the objective. The claim also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: generating a plurality of entities, each entity defined by a placement of an item in a promotion platform/forecasting an objective associated with each entity/generating a plurality of plans, each plan consisting of a unique subset of entities/generating one or more candidate solutions by eliminating plans that violate at least one constraint/selecting an optimum plan from the one or more candidate solutions based on maximization of the objective. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing elements, and thus are still in the mental process category.
This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a forecasting engine/optimization engine, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 
Independent claims 7, 13 are directed to a system and computer-readable medium, respectively, for performing the claimed limitations of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, claims 7, 13 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Dependent claims 2-6, 8-12, 14-18 further recite the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships/formulas, which has been identified as an abstract idea by the 2019 PEG: applying a branch-and-cut approach to maximize the objective. The claims further narrow the abstract ideas of the independent claims themselves. The claims further  include the additional limitation of encoding data (encoding one or more attributes of each item).  Encoding data represents insignificant extra-solution activity – i.e. at the effective filing date of the invention, encoding data represents a well known and commonly used means of reducing data size, as known to one of ordinary skill in the art. The additional elements of the claims, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-18.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

			claimed invention is similar to USPTO Example 39, Claim 1, and thus is directed to patent-eligible subject matter. Claim 1 is not directed to a judicial exception.
			optimization solutions have proven exceedingly complex and well beyond the capabilities of being practically performed in the human mind or by pen and paper. Some optimization solutions are NP-complete and cannot be solved in polynomial time while other solutions have non-linear cubic scaling. Such optimization problems far exceed what can reasonably be expected to be performed practically in the human mind.
	The instant claim 1 and USPTO Example 39, Claim 1, have different fact patterns and thus the two are not analogous. In Example 39, it was deemed that the claim does not any judicial exception enumerated in the 2019 PEG; thus, the claim was deemed eligible because it does not recite a judicial exception. Contrary to Example 39, Claim 1, the instant claim 1 does recite an abstract idea, as noted in the previous as well as current Office Action above. As noted in the previous as well as current Office Action above, claim 1 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. The claim also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG. Claim 1 does not include nor claim any positively-recited steps of using artificial intelligence/machine lerning (using a machine learning model is introduced in the claimed invention in Claims 5/11/17), and thus the claim 1 limitations of: generating a plurality of entities, each entity defined by a placement of an item in a promotion platform/forecasting an objective associated with each entity/generating a plurality of plans, each plan consisting of a unique subset of entities/generating one or more candidate solutions by eliminating plans that violate at least one constraint/selecting an optimum plan from the one or more candidate solutions based on maximization of the objective, do also recite the abstract concept of a mental concept, which has been identified as an abstract idea by the 2019 PEG. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing elements, and thus are still in the mental process category.

			Instant application offers a reduction in scaling and increase in computer efficiency
	There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field. However, Applicant’s Spec. 


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
10/31/2022